1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STAN SEVERI, et al.,                             )    Case No.: 1:17-cv-00931- AWI-JLT
                                                      )
12                  Plaintiffs,                       )    ORDER DIRECTING THE CLERK OF COURT
                                                      )    TO CLOSE THIS ACTION AS TO
13          v.                                        )    DEFENDANT SHERIFF DONNY
                                                      )    YOUNGBLOOD AND TO UPDATE THE
14   COUNTY OF KERN, et al.,                          )    DOCKET
                                                      )
15                  Defendants.                       )    (Doc. 65)
                                                      )
16
17          All parties have stipulated “[t]o dismiss defendant Kern County Sheriff Donny Youngblood

18   with prejudice from all claims alleged in the First Amended Complaint in this action.” (Doc. 65 at 1)

19   Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), a plaintiff may dismiss claims “without a court order by filing

20   . . . a stipulation of dismissal signed by all parties who have appeared.” Because all remaining parties

21   signed the stipulation, it “automatically” terminated the claims. Wilson v. City of San Jose, 111 F.3d

22   688, 692 (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Based upon the Rule 41 stipulation, the Clerk of

23   Court is DIRECTED to close this action only as to Defendant Sheriff Donny Youngblood and update

24   the docket.

25
26   IT IS SO ORDERED.

27      Dated:     October 26, 2019                             /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
